Index United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-QSB (Mark one) [X] Quarterly Report under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2008 [] Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission File Number:0-11914 CAPRIUS, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2457487 (I.R.S.Employer Identification No.) One UniversityPlaza, Suite 400, Hackensack, NJ07601 (Address of principal executive offices)(Zip Code) Issuer’s telephone number:(201) 342-0900 N/A (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) filed all reports required to be filed under Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by a checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X State the number of shares outstanding of issuer’s classes of common equity, as of the latest practicable date. Class Common Stock, Par Value $0.01 Outstanding at August 7, 2008 4,776,902 shares CAPRIUS, INC. AND SUBSIDIARIES Index INDEX Page No. PART I - FINANCIAL INFORMATION ITEM 1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheet at June 30, 2008. 3 Condensed Consolidated Statements of Operations for the three months and nine months ended June 30, 2008 and 2007. 4 Condensed Consolidated Statement of Stockholders’ Equity for the nine months ended June 30, 2008. 5 Condensed Consolidated Statements of Cash Flows for the nine months ended June 30, 2008 and 2007. 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3A(T).CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 18 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 6.EXHIBITS 19 SIGNATURES 20 2 Index CAPRIUS, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2008(Unaudited) ASSETS Current Assets: Cash $ 1,446,220 Accounts receivable, net of allowance for doubtful accounts of $76,180 877,779 Inventories 1,613,992 Other current assets 44,671 Total current assets 3,982,662 Property and Equipment: Office furniture and equipment 311,644 Leasehold improvements 37,683 349,327 Less: accumulated depreciation 228,240 Property and equipment, net 121,087 Other Assets: Goodwill 285,010 Other 18,486 Total other assets 303,496 Total Assets $ 4,407,245 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 1,227,920 Advances from customers 18,279 Accrued expenses 100,302 Accrued compensation 348,690 Total current liabilities 1,695,191 Long-term Liabilities Dividends Payable 333,323 Total Liabilities 2,028,514 Stockholders’ Equity: Preferred stock, $.01 par value Authorized - 1,000,000 shares Issued and outstanding - Series A, none; Series B, none, Series C, none Series D, stated value $12.40, convertible, 172,933 shares 1,729 Series E, stated value $250, convertible, 9,200 shares 92 Series F, stated value $60, convertible, 78,334 shares 783 Common stock, $.01 par value Authorized - 50,000,000 shares, issued4,778,027 shares and outstanding 4,776,902 shares 47,780 Additional paid-in capital 89,986,368 Accumulated deficit (84,655,771 ) Treasury stock (1,125 common shares, at cost) (2,250 ) Total stockholders’ equity 2,378,731 Total Liabilities and Stockholders' Equity $ 4,407,245 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index CAPRIUS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the nine months ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Revenues: Product sales $ 795,492 $ 646,216 $ 2,584,165 $ 1,699,812 Consulting and royalty fees - 29,540 - 123,965 Total revenues 795,492 675,756 2,584,165 1,823,777 Operating Expenses: Cost of product sales 557,108 483,468 1,917,225 1,163,011 Research and development 85,695 58,577 219,637 207,142 Selling, general and administrative, includes stock-based compensation of $ 72,828 and $104,214 for the three months ended June 30, 2008 and 2007 and $218,295 and $208,764 for the nine months ended June 30, 2008 and 2007 1,525,454 1,112,665 3,984,369 3,009,442 Total operating expenses 2,168,257 1,654,710 6,121,231 4,379,595 Operating loss (1,372,765 ) (978,954 ) (3,537,066 ) (2,555,818 ) Other income - 500,000 - 500,000 Interest income, net 12,121 12,942 37,525 18,922 - - Net loss (1,360,644 ) (466,012 ) (3,499,541 ) (2,036,896 ) Dividend - Convertible Preferred Stock (123,467 ) - (333,323 ) - Deemed Dividend - Series D Convertible Preferred Stock - (1,236,805 ) Deemed Dividend - Series E Convertible Preferred Stock - - (1,709,402 ) Deemed Dividend - Series F Convertible Preferred Stock - - (2,370,300 ) - Net loss attributable to common stockholders $ (1,484,111 ) $ (466,012 ) $ (6,203,164 ) $ (4,983,103 ) Net loss per basic and diluted common share $ (0.31 ) $ (0.12 ) $ (1.44 ) $ (1.35 ) Weighted average number of common shares outstanding, basic and diluted 4,776,902 3,791,673 4,302,313 3,681,490 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index CAPRIUS, INC. AND SUBSIDIARIES FOR THE NINE MONTHS ENDED JUNE 30, 2008 CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Series D Convertible Series E Convertible Series F Convertible Preferred Stock Preferred Stock Preferred Stock Common Stock Treasury Stock Additional Total Number Number Number Number Paid-in Accumulated Number Stockholders' of Shares Amount of Shares Amount of Shares Amount of Shares Amount Capital Deficit of Shares Amount Equity Balance, October 1, 2007 194,933 $ 1,949 10,000 $ 100 - $ - 3,850,787 $ 38,508 $ 82,366,799 $ (80,822,907 ) 1,125 $ (2,250 ) $ 1,582,199 Issuance of Series F Preferred Stock, net (See Note 5) 78,334 783 4,410,318 4,411,101 Deemed Dividend on Series F Preferred Stock (2,370,300 ) (2,370,300 ) Deemed Dividend on Series F Preferred Stock 2,370,300 2,370,300 Conversion of Series D Preferred Stock to common shares (22,000 ) (220 ) 427,240 4,272 (4,052 ) - Conversion of Series E Preferred Stock to common shares (800 ) (8 ) 500,000 5,000 (4,992 ) - Dividend ($0.67 per Series D convertible preferred stock, $13.50 per Series E convertible preferred stock and $3.24 per Series F convertible preferred stock) $ (333,323 ) (333,323 ) Stock-based Compensation 218,295 218,295 Net loss (3,499,541 ) (3,499,541 ) Balance, June 30, 2008 172,933 $ 1,729 9,200 $ 92 78,334 $ 783 4,778,027 $ 47,780 $ 86,986,368 $ (84,655,771 ) 1,125 $ (2,250 ) $ 2,378,731 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index CAPRIUS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended June 30, 2008 June 30, 2007 Cash Flows from Operating Activities: Net loss $ (3,499,541 ) $ (2,036,896 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 49,611 92,965 Stock-based compensation 218,295 208,764 Provison for doubtful accounts 76,180 - Changes in operating assets and liabilities: Accounts receivable (120,926 ) (472,011 ) Inventories (702,748 ) (226,354 ) Other assets 32,007 - Accounts payable 486,239 306,150 Advances from customers (253,096 ) - Accrued expenses and compensation 159,552 74,721 Net cash used in operating activities (3,554,427 ) (2,052,661 ) Cash Flows from Investing Activities: Acquisition of property and equipment (43,111 ) (40,658 ) Decrease/(Increase) in security deposit (2,000 ) 4,284 Net cash used in investing activities (45,111 ) (36,374 ) Cash Flows from Financing Activities: Proceeds from short term promissory note - 100,000 Repayment of short term promissory note - (100,000 ) Net proceeds from issuance of Series E Preferred Stock 2,394,000 Net proceeds from issuance of Series F Preferred Stock 4,411,101 - Net cash provided byfinancing activities 4,411,101 2,394,000 Net increase in cash and cash equivalents 811,563 304,965 Cash and cash equivalents, beginning of period 634,657 1,068,954 Cash and cash equivalents, end of period $ 1,446,220 $ 1,373,919 Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ - $ 806 Cash paid for income taxes $ 5,475 $ 5,338 Non Cash-Flow Items: $ - Conversion of 800 shares of Series E Preferred Stock to common shares $ 200,000 $ - Conversion of 22,000 shares of Series D Preferred Stock to common shares $ 272,800 $ - Conversion of 47,000 shares of Series D Preferred Stock to common shares $ - $ 582,800 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index CAPRIUS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – THE
